Name: Commission Regulation (EC) No 1932/1999 of 9 September 1999 amending Regulation (EEC) No 2220/85 laying down common detailed rules for the application of the system of securities for agricultural products
 Type: Regulation
 Subject Matter: information and information processing;  agricultural activity;  accounting; NA;  economic policy
 Date Published: nan

 Avis juridique important|31999R1932Commission Regulation (EC) No 1932/1999 of 9 September 1999 amending Regulation (EEC) No 2220/85 laying down common detailed rules for the application of the system of securities for agricultural products Official Journal L 240 , 10/09/1999 P. 0011 - 0013COMMISSION REGULATION (EC) No 1932/1999of 9 September 1999amending Regulation (EEC) No 2220/85 laying down common detailed rules for the application of the system of securities for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1253/1999(2), and in particular Articles 5, 6(2), 7(3), 8(5), 9(2), 13, 16(2), 17(2) and 21 thereof, and the corresponding provisions of the other regulations on the common organisation of the market in agricultural products, and also to other provisions in the regulations on the common organisation of markets which, when applied in practice, call for a security,Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple(3), as last amended by Regulation (EEC) No 1699/85(4), and in particular Article 8 thereof,Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton(5), as last amended by Regulation (EC) No 1419/98(6), and in particular Article 11(1) thereof,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops(7), as last amended by Regulation (EC) No 1624/98(8), and in particular Articles 12 and 16 thereof,(1) Whereas numerous provisions of Community agricultural regulations require the lodging of securities and the possible forfeiture thereof;(2) Whereas the references to several regulations defining the scope of Commission Regulation (EEC) No 2220/85(9), as last amended by Regulation (EC) No 3403/93(10), should be updated for the sake of clarity;(3) Whereas with a view to simplifying the administration of the security system certain provisions concerning lodging and forfeiture of small amounts and the calculation of interest should be amended;(4) Whereas Articles 31 and 32 of Regulation (EEC) No 2220/85 require Member States to communicate certain information to the Commission on the application of the system of securities;(5) Whereas, moreover, the clearance of accounts procedure was amended by Council Regulation (EC) No 1287/95 of 22 May 1995 amending Regulation (EEC) No 729/70 on the financing of the common agricultural policy(11), and by Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section(12), as amended by Regulation (EC) No 896/97(13);(6) Whereas it has emerged that the communication of the information referred to in Articles 31 and 32 of Regulation (EEC) No 2220/85 is no longer of systematic interest to the Commission as it was under the former clearance of accounts procedure; whereas, moreover, the new clearance of accounts procedure has simplified the information to be forwarded by the Member States;(7) Whereas this information should remain available;(8) Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2220/85 is hereby amended as follows:1. Article 1 is replaced by the following: "Article 1This Regulation lays down the rules governing securities to be given, either to the following Regulations or under any implementing regulations, unless other rules are laid down by those Regulations:(a) Regulations laying down the common organisation of markets in certain agricultural products:- Council Regulation No 136/66/EEC (oils and fats)(14),- Council Regulation (EEC) No 804/68 (milk and milk products)(15),- Council Regulation (EEC) No 805/68 (beef and veal)(16),- Council Regulation (EEC) No 2358/71 (seeds)(17),- Council Regulation (EC) No 2200/96 (fruit and vegetables)(18),- Council Regulation (EEC) No 2759/75 (pigmeat)(19),- Council Regulation (EEC) No 2771/75 (eggs)(20),- Council Regulation (EEC) No 2777/75 (poultrymeat)(21),- Council Regulation (EC) No 3072/95 (rice)(22),- Council Regulation (EC) No 603/95 (dried fodder)(23),- Council Regulation (EEC) No 1785/81 (sugar)(24),- Council Regulation (EC) No 2201/96 (products processed from fruit and vegetables)(25),- Council Regulation (EEC) No 822/87 (wine)(26),- Council Regulation (EC) No 2467/98 (sheepmeat and goatmeat)(27),- Council Regulation (EEC) No 1766/92 (cereals)(28),- Council Regulation (EEC) No 2075/92 (raw tobacco)(29),- Council Regulation (EEC) No 3759/92 (fishery and aquaculture products)(30);(b) Regulation (EEC) No 525/77 (pineapple preserve);(c) Council Regulation (EC) No 1554/95 (system of aid for cotton)(31);(d) Council Regulation (EEC) No 1765/92 (support system for producers of certain arable crops)(32).";2. Article 2 is replaced by the following: "Article 2This Regulation shall not apply to securities given to ensure payment of import and export duties referred to in Council Regulation (EEC) No 2913/92(33).";3. In Article 5(1) "ECU 100" is replaced by "500 EUR";4. Article 5(3) is deleted;5. in Article 12(2) and (3), "20 ECU" is replaced by "60 EUR";6. in Article 12(4) the second subparagraph is deleted;7. In Article 29(2), "20 ECU" is replaced by "60 EUR";8. In Article 29(3), after the first subparagraph the following subparagraph is added: "Where following the outcome of the appeal procedure the party concerned is asked to pay within 30 days the sum forfeited, for the purposes of calculating interest the Member State may consider payment to be made on the 20th day following the date of such request.";9. "Communications" in the title of Title VII is replaced by "Information";10. Article 31 is replaced by the following: "Article 311. Member States shall keep available for the Commission, for each year, the total number and sum of securities forfeited, whatever stage of the procedure in Article 29 has been reached, distinguishing in either case between these credited to the national budgets and those credited to the Community budget.2. The information referred to in paragraph 1 shall be kept in relation to all securities forfeited for an amount greater than EUR 1000 and each Community provision requiring that a security be given.3. Information shall cover both sums paid directly by the interested party and sums recovered by realising a security.";11. Article 32 is replaced by the following: "Article 32Member States shall keep the following information available for the Commission:(a) the types of institutions authorised to act as guarantors and the requirements laid down;(b) the types of security accepted pursuant to Article 8(2) and the requirements laid down."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 September 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 160, 26.6.1999, p. 1.(3) OJ L 73, 21.3.1977, p. 46.(4) OJ L 163, 22.6.1985, p. 12.(5) OJ L 148, 30.6.1995, p. 48.(6) OJ L 190, 4.7.1998, p. 4.(7) OJ L 181, 1.7.1992, p. 12.(8) OJ L 210, 28.7.1998, p. 3.(9) OJ L 205, 3.8.1985, p. 5.(10) OJ L 310, 14.12.1993, p. 4.(11) OJ L 125, 8.6.1995, p. 1.(12) OJ L 158, 8.7.1995, p. 6.(13) OJ L 128, 21.5.1997, p. 8.(14) OJ 172, 30.9.1966, p. 3025/66.(15) OJ L 148, 28.6.1968, p. 13.(16) OJ L 148, 28.6.1968, p. 24.(17) OJ L 246, 5.11.1971, p. 1.(18) OJ L 297, 21.11.1996, p. 1.(19) OJ L 282, 1.11.1975, p. 1.(20) OJ L 282, 1.11.1975, p. 49.(21) OJ L 282, 1.11.1975, p. 77.(22) OJ L 329, 30.12.1995, p. 18.(23) OJ L 63, 21.3.1995, p. 1.(24) OJ L 177, 1.7.1981, p. 4.(25) OJ L 297, 21.11.1996, p. 29.(26) OJ L 84, 27.3.1987, p. 1.(27) OJ L 312, 20.11.1998, p. 1.(28) OJ L 181, 1.7.1992, p. 21.(29) OJ L 215, 30.7.1992, p. 70.(30) OJ L 388, 31.12.1992, p. 1.(31) OJ L 148, 30.6.1995, p. 48.(32) OJ L 181, 1.7.1992, p. 12.(33) OJ L 302, 19.10.1992, p. 1.